Citation Nr: 0218521	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  98-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, currently diagnosed as hiatal hernia with 
gastroesophageal reflux disorder.

(The issues of entitlement to service connection for 
bilateral hearing loss and entitlement to an increased 
evaluation for hemorrhoids, currently evaluated at 10 
percent, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

It is noted that the issue of entitlement to service 
connection for a gastrointestinal disorder has been 
previously denied; however, the Board is required to make 
an independent determination as to whether the evidence is 
new and material.  This matter is further addressed below.

By decision of the Board in September 1999, it was 
determined that entitlement to service connection for a 
stomach disorder, currently diagnosed as gastroesophageal 
reflux disease was denied; entitlement to service 
connection for bilateral hearing loss was denied; and the 
evaluation for service connected hemorrhoids was increased 
to 10 percent.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
May 2001, the Court issued an Order vacating the Board 
decision and remanding the case to the Board for 
compliance with the directives that were specified by the 
Court.  

It is noted that the veteran's original claims file, 
apparently including the service medical records was lost 
in 1987.  There have been attempts to rebuild the folder, 
and as discussed below, as to this issue, all pertinent 
development that could be accomplished has been 
accomplished.  As such, the Board will proceed with 
consideration as to this issue.

The Board is undertaking additional development on the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased evaluation 
for hemorrhoids, currently evaluated at 10 percent, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

One further procedural matter.  At the time of the appeal 
to the Court, the veteran was represented by a private 
attorney.  The Board contacted the attorney to see if she 
was representing the veteran before the Board.  She 
requested two different extensions of time, but never 
formally indicated that she was representing the veteran 
before the Board, and never submitted additional evidence.  
As such, the Service Organization that previously 
represented the veteran has made a written presentation in 
this claim.  The veteran was afforded an opportunity to 
submit additional evidence, but no further evidence was 
received.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement 
to service connection for a gastrointestinal disorder, 
currently diagnosed as hiatal hernia with gastroesophageal 
reflux disorder, has been obtained by the RO.

2.  By rating decision dated in June 1991, the RO denied 
service connection for hiatal hernia.  The notice letter 
regarding that decision was sent in August 1991.  There 
was no timely appeal perfected.

3.  Evidence associated with the claims file since the 
June 1991 rating decision has not been considered 
previously and is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a gastrointestinal 
disorder.

4.  A gastrointestinal disorder was first shown many years 
following separation from service.  It is not at least as 
likely as not that the current hiatal hernia with 
gastroesophageal reflux disorder is related to the 
veteran's service nor is it shown to be related to any in-
service occurrence or event.  A peptic ulcer was not 
demonstrated within 1 year of separation from active 
service.


CONCLUSIONS OF LAW

1.  The June 1991 decision of the regional office that 
denied service connection for a hiatal hernia is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2002).

2.  Evidence received since the June 1991 RO decision is 
new and material, and, thus, the claim for service 
connection for a gastrointestinal disorder is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 3.326 (2001-
2002).

3.  A gastrointestinal disorder, currently diagnosed as 
hiatal hernia with gastroesophageal reflux disorder was 
not incurred in or aggravated by service, nor may a peptic 
ulcer be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.326 (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claim for entitlement to service 
connection a gastrointestinal disorder.  Thus, no further 
assistance to the veteran is required to comply with the 
duty to assist him as to this issue.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  In this regard there has been 
notice as to information needed, treatment records have 
been obtained, examinations have been provided, and there 
have been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a 
different outcome in these claims.  All pertinent notice 
has been provided in the documents sent to the veteran.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2001-2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran and his representative through the letters, 
the statement of the case, and the vacated Board decision 
have been notified as to evidence and information 
necessary to substantiate the claims.  The discussions in 
the rating decision, the statement of the case (SOC), the 
letters, and the prior Board decision sent to the veteran 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by § 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears 
that all pertinent evidence has been obtained.  Therefore, 
there is no evidence that there are additional records 
that should or could be obtained, nor is there evidence 
that other development is necessary.  Thus, no further 
assistance to the veteran is required to comply with the 
duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2001-2002).

The veteran filed an initial claim for service connection 
for upper gastrointestinal problems in December 1990.  The 
claim was denied by rating action of June 1991, with 
notice to the veteran in that August 1991.  A timely 
appeal was not perfected to this rating action.  Evidence 
received subsequent to the June 1991 rating action 
includes current treatment records for hiatal hernia with 
gastroesophageal reflux disorder.  The veteran filed a 
claim for service connection for stomach disorder in 
February 1997. 

While in the current appeal the RO adjudicated the claim 
on a de novo basis, the Board is required to make an 
independent determination as to whether the evidence is 
new and material.  It is noted that the RO did provide new 
and material laws and regulations in the March 1998 
Statement of the Case, however, the claim was adjudicated 
on a de novo basis, the RO apparently concluding that 
there was new and material evidence to reopen; the Board 
agrees, as further discussed below, and as such finds the 
veteran is not prejudiced by any failure to be provided 
the new and material regulations.

A decision by the RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  The 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the merits of the claim must be 
evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The additional evidence submitted since the June 1991 
rating action are treatment records noting a current 
diagnosis of a gastrointestinal disorder, namely hiatal 
hernia with gastroesophageal reflux disorder.  These are 
sufficient to reopen the veteran's claim for service 
connection for a gastrointestinal disorder.  The evidence 
is new in that it has not been considered previously and 
it is not cumulative of evidence already of record.  It is 
also material as it bears directly and substantially upon 
the matter under consideration and is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  Hence, the claim for service connection for 
a gastrointestinal disorder is reopened by new and 
material evidence.

The Board notes that the reopening of the veteran's claim 
raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing the veteran's claim on a de novo basis would 
cause prejudice to the veteran if it was not so considered 
by the RO.  In this case, the RO adjudicated the veteran's 
claim on a de novo basis, therefore, there is no prejudice 
to the veteran in adjudicating his claim.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period 
or after December 31, 1946 and a peptic ulcer (gastric or 
duodenal) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran's claim's file is a rebuilt folder.  There are 
no service medical records of record.  As noted, they were 
apparently lost when the claims file was lost.  The 
current record contains numerous medical records from VA 
facilities wherein treatment has been rendered.  There are 
no other records that can or should be obtained.

Post service VA treatment records show that the veteran 
was seen in June 1969, he had a history of sliding type 
hiatal hernia.  In August 1969, the veteran reported that 
he had been to three hospitals since May 1969 for work-up 
and findings included hiatal hernia.  A report from 
September 1969 shows the veteran reported that his hernia 
was discovered in May 1969.  He stated he had the 
complaints for two or three years previously.  A treatment 
record in November 1974 shows diagnoses to include hiatal 
hernia.  The veteran reported that he had been diagnosed 
with an ulcer prior to an prior admission in August 1973.  
On a medical history reported in November 1974, no report 
of stomach trouble was reported in service.  In January 
1975, an upper GI study was negative.  A problem list 
shows that in November 1974, the veteran had a history of 
gastritis since question 1969 and history of hiatus hernia 
since 1969.  Another problem list shows that in December 
1975, the veteran had a hiatus hernia for approximately 
three years and a history of gastritis for seven years.  

In September 1977 an upper gastrointestinal test showed 
duodenal ulceration.  An upper gastrointestinal test in 
1982 was reported as normal.  In November 1983, it was 
reported that the veteran had gastritis and hiatal hernia.  
In September 1987, the veteran was seen for esophagitis 
and dyspepsia.  A December 1987 upper gastrointestinal 
study report showed no hiatal hernia.  In August 1988, the 
veteran was treated for heartburn.  In May 1990, the 
veteran was seen with gastritis due to taking Motrin; an 
esophageal transit time test was scheduled.  In November 
1990, the veteran was treated for hiatal hernia and reflux 
esophagitis.  A notation from November 1990 shows the 
veteran had a normal esophageal transit time test six 
months previous and multiple barium swallows were 
reportedly all negative.  In December 1990, the veteran 
was seen for gastritis.  

A record from January 1991 includes a discharge diagnosis 
of hiatal hernia and peptic ulcer disease.  In May 1991, 
the veteran was treated for hiatal hernia.  In October 
1991, the veteran was seen for hiatal hernia with a vague 
history of hiatal hernia for 20 years.  He currently had 
no complaints.  In August 1996, an upper gastrointestinal 
study showed small transient sliding hiatal hernia and 
minimal esophageal reflux.  Subsequently the veteran was 
treated for hiatal hernia and gastroesophageal reflux 
disease.  On VA examination in June 1998, the veteran 
reported that he had recurrent heart burn since he was in 
the service during WWII.  A previous upper GI showed a 
sliding hiatal hernia with reflux.  The diagnosis was 
hiatal hernia with gastroesophageal reflux disorder, 
markedly symptomatic. 

In this case, the veteran is claiming that his current 
gastrointestinal disorder was incurred in service.  The 
competent evidence does not support his contention.  The 
veteran's reported history of disability in service from 
various VA treatment records beginning in 1969 does not 
include a stomach disability.  There is no showing of such 
disability until 1969 or at most three years prior to 
then, and again, contemporaneous treatment records show 
the veteran first reported the stomach complaints 
beginning at the earliest 1966. 

It is noted that at the June 1998 VA examination, the 
veteran reported heartburn in service, however, this does 
not constitute competent medical evidence of a nexus.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (mere 
transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).  Again, 
furthermore, the numerous VA treatment records in this 
case do not show complaints or treatment for a 
gastrointestinal disorder until the earliest 1966.  
Additionally, the veteran reported to the RO on the May 
1998 substantive appeal that he was not treated for the 
hiatal hernia while on active duty but was seen within one 
year after service.  Again, however, there is no showing 
of such history from the medical records.  Therefore, 
although the veteran's statements are probative of 
symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Finally, there is no showing of a current diagnosis of a 
peptic ulcer, while the veteran had been diagnosed with 
such in the past.  The medical records in this case do not 
show complaints or treatment of a peptic ulcer within one 
year of service, other than the veteran's statement in 
support of his current claim, which is not competent 
evidence, and again there is no showing of a current 
disability of peptic ulcer.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Finally, it is noted that the veteran has been in receipt 
of Social Security Administration (SSA) disability 
benefits.  There is no indication that any records 
associated with the receipt of disability benefits should 
be obtained as numerous treatment records dating from 1969 
are of record and there is no showing that any SSA records 
would provide information different that that already of 
record.  Furthermore, the veteran's contemporaneous 
statements regarding the date of onset of any 
gastrointestinal disorder are of record.  Therefore, there 
would be no useful purpose in obtaining a copy of medical 
records upon which the SSA decision denying benefits to 
the appellant was based.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  For similar reasons, there is no 
indication that an additional search for any service 
medical records should be made, in part also as the 
veteran has stated in his substantive appeal that he did 
not have treatment for a gastrointestinal disorder while 
in service.  Although he did report having heartburn in 
service at the June 1998 VA examination, however, again, 
treatment records from when the veteran was not filing a 
claim for disability benefits are more credible competent 
evidence.  Any additional duty to assist the veteran in a 
situation where service medical records are not of record 
has been satisfied as further noted above.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for a gastrointestinal disorder.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not 
warranted on a direct or presumptive basis for a 
gastrointestinal disorder.  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, currently diagnosed as hiatal hernia with 
gastroesophageal reflux disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

